Citation Nr: 0921333	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-16 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for glomerulonephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1988 to July 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A preliminary review of the Veteran's claims file reveals 
that, due to a hearings request, this matter is not ready for 
appellate decision.  Specifically, in the Veteran's May 2006 
substantive appeal, he requested a videoconference hearing.  
In an October 2006 letter, the RO notified the Veteran that a 
videoconference hearing had been scheduled later that month.  
While the Veteran thereafter failed to appear at that 
hearing, he submitted a written request asking that the 
hearing be postponed for one year due to his incarceration.  
In a November 2006 letter, the Board notified the Veteran 
that he had shown good cause for failing to appear at the 
October 2006 hearing and informed the claimant that the RO 
would be contacting him to reschedule.  While it was implied 
in the November 2006 Board letter that the Veteran would not 
be scheduled for a new hearing until after he was released 
from jail some time in November 2007, the record indicates 
that the hearing was rescheduled for December 2006, at which 
time the Veteran remained incarcerated and was therefore 
unable to attend.  

Given the Veteran's incarceration and the United States Court 
of Veterans' Appeals direction regarding VA's duty to assist 
incarcerated Veterans, as well as the Board's November 2006 
finding that the Veteran showed good cause for failing to 
appear at the October 2006 hearing, the Board finds that due 
process requires the Veteran be afforded a new hearing.  
38 U.S.C.A. § 7107(e)(1); 38 C.F.R. §§ 20.700, 20.704(c) 
(2008); see Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  This case must therefore 
be returned to the RO so that a hearing may be scheduled. 

Accordingly, the case is remanded for the following action:

The RO must contact the Veteran to 
determine if he still desires a 
videoconference hearing.  If the Veteran 
still desires such a hearing, the RO must 
schedule the Veteran for such a hearing.  
The Veteran must be provided proper notice 
of the date and time of the scheduled 
hearing and the notification must be 
documented in the claims file.  If the 
Veteran no longer desires the requested 
hearing, a signed writing to that effect 
must be placed in the claims file.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
